Citation Nr: 1824681	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at John D. Archbold Medical Center in Thomasville, Georgia, from June 2, 2013 and thereafter. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1971 to September 1973, and from April 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision issued by the VA Medical Center in Gainesville, Florida ("VAMC Gainesville"), which denied the issue on appeal.  

In September 2015, the Veteran appointed Virginia A. Girard-Brady as the power of attorney.  As the September 2015 VA Form 21-22a was properly executed, the prior representative has been revoked.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A September 2014 Board remand order addressing the issue of payment or reimbursement of medical expenses incurred in connection with medical treatment at John D. Archbold Medical Center in Thomasville, Georgia, on August 1, 2010, a claim that was granted, outlines the irregularity in placing records in the claims file.  

It appears the Veteran now seeks payment or reimbursement of medical expenses incurred in connection with medical treatment at John D. Archbold Medical Center in Thomasville, Georgia, from either June 1, 2013 or June 2, 2013 to June 5, 2013.  The December 2013 decision denial (on HCFA Claim ID# 787240) letter stated that the basis of the denial of the claim (date of receipt not indicated) was that the claim (singular) was not received within 90 days of the episode of care (date of care not identified).  The December 2013 decision did not state what the episode of care date was, what the amount of reimbursement was, what dates the claimed reimbursement addressed, or the date of receipt of the Veteran's claim for compensation.  The Veteran's claim for reimbursement is not of record.  

The Veteran's March 3, 2014 Statement in Support of Claim reflects that the Veteran is claiming payment or reimbursement in the amount of $417 for services rendered to him on June 2, 2013.  It is unclear from this submission if the Veteran was filing a new claim, or if this was somehow disagreement with the vague December 2013 decision (that lacked indications of amounts or dates claimed).  As neither the decision nor the Veteran has been specific in multiple documents as to what was being denied or what the nature of disagreement is, further action is necessary.  

The August 2014 statement of the case purported to accept the Veteran's March 2014 Statement in Support of Claim as a notice of disagreement; however, the statement of the case suffers from the same vagueness as the December 2013 decision in its failure to identify the Veteran's claim date (even though it declares the claim untimely), fails to mention the amount of expenses for which payment or reimbursement is claimed, and repeats the basis of denial of "claims" in the plural without identifying what the "claims" were in order to allow an adjudicative determination as to whether there was only one claim (for $417) or multiple claims (for $ undetermined amounts).  The statement of the case identifies the dates at issue are for the period from June 1, 2013 through June 5, 2013, though it does not state whether these are dates claimed by the Veteran or derived from treatment records.  The medical evidence of record reflects treatment began on June 2, 2013.  

In a September 2014 statement, the Veteran wrote that he is entitled to reimbursement for the cost of medical expenses incurred while visiting a local hospital's emergency room, again without identification as to which dates of denial of payment or expenses he disagreed with, without reference to specific amounts or dates of medical services provided.  The Veteran even suggests that the claim may have been untimely when he writes to suggest that he had not responsibility to file a timely claim: "it is the responsibility of the treating facility to make the claims, not the veteran."  The Veteran's representative at the time, in an October 2014 Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), writes that HCFA claims #782739 and #782740 were not timely filed - a statement that suggests that there were two claims on appeal, and both were either found by VA to be untimely or were in fact untimely.  The representative wrote that the dates during which the medical expenses were incurred was from June 1, 2013 through June 5, 2013, without stating any further basis for the claim, so was apparently repeating the issue as styled in the statement of the case.  

Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying issue can be adjudicated.  After a detailed review of the VA medical expense reimbursement physical file, along with electronic claims file, the Board has been unable to locate a copy of the original claim for payment or reimbursement of unauthorized medical expenses incurred at John D. Archbold Medical Center in Thomasville, Georgia.  A review of the Veteran's electronic paperless claims files in Virtual VA and Veterans Benefits Management System (VBMS) also does not contain a copy of this claim.  

In addition, it is unclear whether the Veteran is seeking reimbursement for medical expenses incurred during an emergency room visit on one occasion (on June 2, 2013) or is seeking reimbursement for medical expenses incurred for the period from June 1, 2013 to June 5, 2013 (as indicated in the August 2014 statement of the case).  The evidence of record, including the Veteran's statements, reflects that the Veteran is seeking approximately $417 dollars for emergency room services rendered on June 2, 2012 at the John D. Archbold Medical Center.  See March 2014 statement and medical bil1; see also Health Insurance Claim Form (identifying itself as claim number 782740).  

The August 2014 statement of the case, however, reflects that the Veteran may have requested reimbursement for medical expenses incurred for the period from June 1, 2013 through June 5, 2013, identified as Veterans Millennium Heath Care and Benefits Act (HCGA) claim number 782740 and HCGA claim number 782739.  See August 2014 statement of the case.  While HCGA claim number 782740 has been associated with the record, it does not appear as though HCGA claim number 782739 is of record.  

The Board finds review is frustrated in this case as the VAMC Gainesville (the VA Medical Center with jurisdiction over this medical expense reimbursement claim) did not include a copy of the original claim in the medical expense reimbursement folder.  The evidence of record may be missing records pertaining to medical expenses incurred for the period from June 1, 2013 to June 5, 2013, including HCGA claim number 782739, should such records exist.  As such, the Board is unable to determine whether the Veteran is financially liable to the provider of emergency treatment (in this case, John D. Archbold Medical Center) as is required to adjudicate the issue.  See 38 U.S.C. § 1725(b)(3)(A) (2012); 38 C.F.R. § 17.1002(f) (2017).  Thus, on remand, the Board finds that the identified records should be associated with the Veteran's medical expense reimbursement claim and the issue should be readjudicated by VAMC Gainesville.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search of the files at the VA Medical Center, Gainesville, Florida (VAMC Gainesville), in order to locate a copy of the original claim for reimbursement of unauthorized medical expenses at John D. Archbold Medical Center, Thomasville, Georgia, and all records pertaining to the issue that may have been sent by this facility to VAMC Gainesville.  Any identified records located following a search must be included in the Veteran's medical expense reimbursement folder.  If, these records cannot be located, then this fact must be noted in the medical expense reimbursement folder.  

2.  Then, readjudicate the issue of payment or reimbursement of unauthorized medical expenses incurred at John D. Archbold Medical Center for the dates from June 1, 2013 through June 5, 2013.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplement statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

